                       Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the

                                                    __________  District of
                                                       Northern District of California
                                                                            __________

                    BRIAN HOFER, et al.                                         )
                                                                                )
                                                                                )
                                                                                )
                            Plaintiff(s)                                        )
                                                                                )
                                v.                                                               Civil Action No. 3:19-cv-02205 JSC
                                                                                )
                     KYLE EMLEY, et al.                                         )
                                                                                )
                                                                                )
                                                                                )
                           Defendant(s)                                         )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BRANDON GANT
                                           Contra Costa County Sheriff's Office
                                           651 Pine St, Martinez, CA 94553




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Glenn Katon
                                           Katon.Law
                                           385 Grand Ave., Ste 200
                                           Oakland CA 94610



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                                 CLERK OF COURT
                                                                           D
                                                                                                                 Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                          NI A




Date:      6/14/2019
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL                 Signature of Clerk or Deputy Clerk
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
                        Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-02205 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                          for the

                                                    __________  District of
                                                       Northern District of California
                                                                            __________

                    BRIAN HOFER, et al.                                            )
                                                                                   )
                                                                                   )
                                                                                   )
                            Plaintiff(s)                                           )
                                                                                   )
                                v.                                                              Civil Action No. 3:19-cv-02205 JSC
                                                                                   )
                     KYLE EMLEY, et al.                                            )
                                                                                   )
                                                                                   )
                                                                                   )
                           Defendant(s)                                            )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WILLIAM ODOM
                                           Contra Costa County Sheriff's Office
                                           651 Pine St, Martinez, CA 94553




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Glenn Katon
                                           Katon.Law
                                           385 Grand Ave., Ste 200
                                           Oakland CA 94610



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T
                                                                                                                CLERK OF COURT
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                      E
                                                                    IT




                                                                                                      UR
                                                                  UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




Date:         6/14/2019
                                                                                                     OR
                                                                   HE




                                                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                        Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-02205 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 5 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                              for the

                                                    __________  District of
                                                       Northern District of California
                                                                            __________

                    BRIAN HOFER, et al.                                             )
                                                                                    )
                                                                                    )
                                                                                    )
                            Plaintiff(s)                                            )
                                                                                    )
                                v.                                                                  Civil Action No. 3:19-cv-02205 JSC
                                                                                    )
                     KYLE EMLEY, et al.                                             )
                                                                                    )
                                                                                    )
                                                                                    )
                           Defendant(s)                                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) KYLE EMLEY
                                           Contra Costa County Sheriff's Office
                                           651 Pine St, Martinez, CA 94553




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Glenn Katon
                                           Katon.Law
                                           385 Grand Ave., Ste 200
                                           Oakland CA 94610



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T                   CLERK OF COURT
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




Date:         6/14/2019
                                                                                                     OR
                                                                   HE




                                                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                        Case 3:19-cv-02205-JSC Document 8 Filed 06/14/19 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-02205 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
